--------------------------------------------------------------------------------

Exhibit 10.2



IONIS PHARMACEUTICALS, INC.


2000 EMPLOYEE STOCK PURCHASE PLAN


Approved by the Board of Directors on January 6, 2000
Approved by Stockholders on June 8, 2000
Amended on September 23, 2003
Amended and Restated by the Board of Directors on February 27, 2009
Amended and Restated by the Stockholders on June 2, 2009
Amended and Restated by the Board of Directors on March 22, 2019



1.
PURPOSE.



(a)        The purpose of this Amended and Restated 2000 Employee Stock Purchase
Plan (the "Plan") is to provide a means by which employees of Ionis
Pharmaceuticals, Inc. (the "Company") and its Affiliates, as defined in
Subsection 1(b), which are designated as provided in Subsection 2(b), may be
given an opportunity to purchase common stock of the Company (the "Common
Stock"). Effective March 22, 2019 (the “A&R Effective Date”) this Plan
supersedes and replaces the 2000 Employee Stock Purchase Plan adopted by the
Company's stockholders on June 2, 2009, as amended.


(b)        The word "Affiliate" as used in the Plan means any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the "Code").


(c)        The Company, by means of the Plan, seeks to retain the services of
its employees, to secure and retain the services of new employees, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.


(d)        The Company intends that the rights to purchase stock of the Company
granted under the Plan be considered options issued under an "employee stock
purchase plan" as that term is defined in Section 423(b) of the Code.



2.
ADMINISTRATION.



(a)        The Plan shall be administered by the Board of Directors (the
"Board") of the Company unless and until the Board delegates administration to a
Committee, as provided in Subsection 2(c). Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.


(b)        The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:


(i)        To determine when and how rights to purchase stock of the Company
shall be granted and the provisions of each offering of such rights (which need
not be identical).


(ii)       To designate from time to time which Affiliates of the Company shall
be eligible to participate in the Plan.


1.

--------------------------------------------------------------------------------

(iii)      To construe and interpret the Plan and rights granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.


(iv)      To amend the Plan as provided in Section 13.


(v)       To terminate or suspend the Plan as provided in Section 15.


(vi)      Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and its Affiliates and to carry out the intent that the Plan be treated as an
"employee stock purchase plan" within the meaning of Section 423 of the Code.


(c)        The Board may delegate administration of the Plan to a Committee
composed of not fewer than two (2) members of the Board (the "Committee"). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.



3.
SHARES SUBJECT TO THE PLAN.



(a)        The Company’s board of directors and stockholders have previously
approved reserving a number of shares for purchase under this plan (the
“Reserved Shares”).  As of the A&R Effective Date, and subject to the provisions
of Section 12 relating to the adjustments upon changes in stock, there were
749,699 shares available for future sale under the Plan. If any right granted
under the Plan shall for any reason terminate without having been exercised, the
Common Stock not purchased under such right shall again become available for the
Plan.


(b)        The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.



4.
GRANT OF RIGHTS; OFFERING.



The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock of the Company under the Plan to eligible
employees (an "Offering") on a date or dates (the "Offering Date(s)") selected
by the Board or the Committee. Each Offering shall be in such form and shall
contain such terms and conditions as the Board or the Committee shall deem
appropriate, which shall comply with the requirements of Section 423(b)(5) of
the Code that all employees granted rights to purchase stock under the Plan
shall have the same rights and privileges.   

2.

--------------------------------------------------------------------------------

The terms and conditions of an Offering shall be incorporated by reference into
the Plan and treated as part of the Plan. The provisions of separate Offerings
need not be identical, but each Offering shall include (through incorporation of
the provisions of this Plan by reference in the document comprising the Offering
or otherwise) the period during which the Offering shall be effective, which
period shall not exceed six (6) months beginning with the Offering Date (except
the first offering following the A&R Effective Date may be nine (9) months, and
the substance of the provisions contained in Sections 5 through 8, inclusive.



5.
ELIGIBILITY.



(a)        Rights may be granted only to employees of the Company or, as the
Board or the Committee may designate as provided in Subsection 2(c), to
employees of any Affiliate of the Company. Except as provided in Subsection
5(b), an employee of the Company or any Affiliate shall not be eligible to be
granted rights under the Plan unless, on the Offering Date, such employee has
been in the employ of the Company or any Affiliate for such continuous period
preceding such grant as the Board or the Committee may require, but in no event
shall the required period of continuous employment be greater than two (2)
years. In addition, unless otherwise determined by the Board or the Committee
and set forth in the terms of the applicable Offering, no employee of the
Company or any Affiliate shall be eligible to be granted rights under the Plan,
unless, on the Offering Date, such employee's customary employment with the
Company or such Affiliate is for at least twenty (20) hours per week and at
least five (5) months per calendar year. The Company, in its sole discretion,
may exclude from participation in the Plan employees of the Company or any
Affiliate of the Company who reside and/or perform services in certain specific
jurisdictions if the laws of those jurisdictions make participation in the Plan
impractical.


(b)        The Board or the Committee may provide that each person who, during
the course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified  in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:


(i)         the date on which such right is granted shall be the "Offering Date"
of such right for all purposes, including determination of the exercise price of
such right;


(ii)        the period of the Offering with respect to such right shall begin on
its Offering Date and end coincident with the end of such Offering; and


(iii)       the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering, he or she will not receive any right under that Offering.


(c)        No employee shall be eligible for the grant of any rights under the
Plan if, immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
Subsection 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.


3.

--------------------------------------------------------------------------------

(d)        An eligible employee may be granted rights under the Plan only if
such rights, together with any other rights granted under "employee stock
purchase plans" of the Company and any Affiliates, as specified by Section
423(b)(8) of the Code, do not permit such employee's rights to purchase stock of
the Company or any Affiliate to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) of fair market value of such stock (determined at the
time such rights are granted) for each calendar year in which such rights are
outstanding at any time.


(e)        Officers of the Company and any designated Affiliate shall be
eligible to participate in Offerings under the Plan; provided, however, that the
Board may provide in an Offering that certain employees who are highly
compensated employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.



6.
RIGHTS; PURCHASE PRICE.



(a)        On each Offering Date, each eligible employee, pursuant to an
Offering made under the Plan, shall be granted the right to purchase up to the
number of shares of Common Stock of the Company purchasable with a percentage
designated by the Board or the Committee not exceeding ten percent (10%)  of
such employee's Earnings (as defined in Subsection 7(a)) during the period which
begins on the Offering Date (or such later date as the Board or the Committee
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering. In
addition, the Board or the Committee may specify a maximum dollar amount that
each employee may use to purchase shares during any Offering made under the
Plan. The Board or the Committee  shall establish one or more dates during an
Offering (the "Exercise Date(s)") on which rights granted under the Plan shall
be exercised and purchases of Common Stock carried out in accordance with such
Offering.


(b)        In connection with each Offering made under the Plan, the Board or
the Committee may specify a maximum number of shares that may be purchased by
any employee as well as a maximum aggregate number of shares that may be
purchased by all eligible employees pursuant to such Offering. In addition, in
connection with each Offering that contains more than one Exercise Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all eligible employees on any given Exercise Date under the
Offering. If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such maximum aggregate number, the Board or
the Committee shall make a pro rata allocation of the shares available in as
nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.


(c)        The purchase price of stock acquired pursuant to rights granted under
the Plan shall be not less than the lesser of:


(i)         an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Offering Date; or


(ii)        an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Exercise Date.


4.

--------------------------------------------------------------------------------

7.
PARTICIPATION; WITHDRAWAL; TERMINATION.



(a)        An eligible employee may become a participant in the Plan pursuant to
an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides. Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee's Earnings during the
Offering. "Earnings" is defined as the total compensation paid to an employee
including all salary, wages (including amounts thereof elected to be deferred by
the employee, that would otherwise have been paid, under any arrangement
established by the Company that is intended to comply with Section 125, Section
40l(k), Section 402(h) or Section 403(b) of the Code or that provides
non-qualified deferred compensation), which shall include overtime pay,
commissions, bonuses and other remuneration paid directly to the employee, but
shall exclude profit sharing, the cost of employee benefits paid for by the
Company or an Affiliate, education or tuition reimbursements, imputed income
arising under any group insurance or benefit program, traveling expenses,
business and moving expense reimbursements, income received in connection with
stock awards, contributions made by the Company or an Affiliate under any
employee benefit plan, and similar items of compensation, as determined by the
Board or the Committee. The payroll deductions made for each participant shall
be credited to an account for such participant under the Plan and shall be
deposited with the general funds of the Company. A participant may reduce
(including to zero) or increase such payroll deductions, and an eligible
employee may begin such payroll deductions, after the beginning of any Offering
only as provided for in the Offering. A participant may make additional payments
into his or her account only if specifically provided for in the Offering and
only if the participant has not had the maximum permitted amount withheld during
the Offering.


(b)        At any time during an Offering, a participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides. Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board or the Committee in the Offering. Upon
such withdrawal from the Offering by a participant, the Company shall distribute
to such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant's
interest in that Offering shall be automatically terminated. A participant's
withdrawal from an Offering will have no effect upon such participant's
eligibility to re-enroll in the Offering or to participate in any other
Offerings under the Plan but such participant will be required to deliver  a new
participation agreement  in order to participate in subsequent Offerings under
the Plan.


(c)        Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of any participating employee's employment
with the Company and any designated Affiliate, for any reason, and the Company
shall distribute to such terminated employee all of his or her accumulated
payroll deductions (reduced to the extent, if any, such deductions have been
used to acquire  stock for the terminated employee), under the Offering, without
interest.


5.

--------------------------------------------------------------------------------

(d)        Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided in Section 14 and, otherwise during his
or her lifetime, shall be exercisable only by the person to whom such rights are
granted.



8.
EXERCISE; MINIMUM HOLDING PERIOD.



(a)        On each Exercise Date specified therefor in the relevant Offering,
each participant's accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering. No
fractional shares shall be issued upon the exercise of rights granted under the
Plan. The amount, if any, of accumulated payroll deductions remaining in each
participant's account after the purchase of shares which is less than the amount
required to purchase one share of stock on the final Exercise Date of an
Offering shall be held in each such participant's account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in Subsection 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in Section 5, in which
case such amount shall be distributed to the participant after such final
Exercise Date, without interest. The amount, if any, of accumulated payroll
deductions remaining in any participant's account after the purchase of shares
which is equal to the amount required to purchase whole shares of stock on the
final Exercise Date of an Offering shall be distributed in full to the
participant after such Exercise Date, without interest.


(b)        No rights granted under the Plan may be exercised to any extent
unless the shares to be issued upon such exercise under the Plan (including
rights granted thereunder) are covered by an effective registration statement
pursuant to the Securities Act of 1933, as amended (the "Securities Act") and
the Plan is in material compliance with all applicable state, foreign and other
securities and other laws applicable to the Plan. If on an Exercise Date in any
Offering hereunder the Plan is not so registered or in such compliance, no
rights granted under the Plan or any Offering shall be exercised and all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire stock) shall be distributed to the
participants, without interest.


(c)        With respect to any Common Stock of the Company purchased under any
Offering initiated after the Effective Date, as a condition to participating in,
and purchasing shares of Common Stock under this Plan, each participant
irrevocably agrees that, without the prior written consent of the Company, such
participant will not, directly or indirectly, (1) offer for sale, sell, pledge,
or otherwise dispose of (or enter into any transaction or device that is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any shares of Common Stock of the Company (the "Held
Shares") purchased by such participant in an Offering that was initiated after
the Effective Date, or (2) enter into any swap or other derivatives transaction
that transfers to another, in whole or in part, any of the economic benefits or
risks of ownership of the Held Shares, in each case before the passage of the
six-month anniversary of the date the participant purchased the applicable Held
Shares (the "Holding Period"). The Company may impose stop-transfer instructions
with respect to the shares of Common Stock subject to the foregoing restriction
until the end of the applicable Holding Period.


6.

--------------------------------------------------------------------------------

(d)        Each participant understands and agrees that on any certificates
evidencing  the shares of Common Stock purchased under the Plan, the Company may
place a legend, substantially in the form of the following:


THE SHARES EVIDENCED BY THIS CERTIFICATE CANNOT BE SOLD UNTIL [INSERT DATE THAT
IS 6 MONTHS FROM DATE OF PURCHASE].



9.
COVENANTS OF THE COMPANY.



(a)        During the terms of the rights granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such rights.


(b)        The Company shall seek to obtain from each federal, state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the rights granted under the Plan.  If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such rights unless and until
such authority is obtained.



10.
USE OF PROCEEDS FROM STOCK.



Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.



11.
RIGHTS AS A STOCKHOLDER.



A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant's shareholdings acquired upon exercise
of rights under the Plan are recorded in the books of the Company.



12.
ADJUSTMENTS UPON CHANGES IN STOCK.



(a)        If any change is made in the stock subject to the Plan, or subject to
any rights granted under the Plan, due to a change in corporate capitalization
and without the receipt of consideration by the Company (through
reincorporation, stock dividend, stock split, reverse stock split, combination
or reclassification of shares), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 3(a), and the outstanding rights will be appropriately adjusted in
the class(es) and number of securities and price per share of stock subject to
such outstanding rights. Such adjustments shall be made by the Board, the
determination of which shall be final, binding and conclusive.


7.

--------------------------------------------------------------------------------

(b)        In the event of: (1) a dissolution, liquidation or sale of all or
substantially all of the assets of the Company, (2) a merger or consolidation in
which the Company is not the surviving corporation, or (3) a reverse merger in
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or otherwise
or (4) any other capital reorganization in  which more than fifty percent (50%)
of the secunt1es of the Company entitled to vote are sold or otherwise
exchanged, then any surviving corporation may assume outstanding rights or
substitute similar rights for those under the Plan. In the event that no
surviving corporation assumes such outstanding rights or substitutes similar
rights therefor, participants' accumulated payroll deductions will be used to
purchase Common Stock immediately prior to the transaction described above and
the participants' rights under the ongoing Offering terminated immediately
following such purchase.



13.
AMENDMENT OF THE PLAN.



(a)         The Board at any time, and from time to time, may amend the Plan.
However, except as provided in Section 12 relating to adjustments upon changes
in stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:


(i)        Increase the number of shares reserved for rights under the Plan;


(ii)      Modify the provisions as to eligibility for participation in the Plan
(to the extent such modification requires stockholder approval in order for the
Plan to obtain employee stock purchase plan treatment under Section 423 of the
Code or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended ("Rule 16b-3")); or


(iii)      Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.


It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.


(b)        Rights and obligations under any rights granted before amendment of
the Plan shall not be impaired by any amendment of the Plan, except with the
consent of the person to whom such rights were granted, or except as necessary
to comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or rights granted under the Plan comply with the
requirements of Section 423 of the Code.



14.
DESIGNATION OF BENEFICIARY.



(a)        A participant may file a written designation of a beneficiary who is
to receive any shares and cash, if any, from the participant's account under the
Plan in the event of such participant's death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant's account under the Plan in the event
of such participant's death during an Offering.


8.

--------------------------------------------------------------------------------

(b)        Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant's death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its sole discretion, may deliver such shares
and/or cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.



15.
TERMINATION OR SUSPENSION OF THE PLAN.



(a)        The Board in its discretion may suspend or terminate the Plan at any
time. No rights may be granted under the Plan while the Plan is suspended or
after it is terminated.


(b)        Rights and obligations under any rights granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except as expressly provided in the Plan or with the consent of the person
to whom such rights were granted, or except as necessary to comply with any laws
or governmental regulation, or except as necessary to ensure that the Plan
and/or rights granted under the Plan comply with the requirements of Section 423
of the Code.


(c)        Notwithstanding the foregoing, the Plan shall terminate on March 21,
2029 and no rights may be granted under the Plan after such termination.



16.
EFFECTIVE DATE OF PLAN.



The Plan shall become effective on the date on which it is first approved by the
stockholders of the Company (the "Effective Date").




9.

--------------------------------------------------------------------------------